Exhibit 10.1

 

The Bank of New York Mellon Trust Company, N.A.,

As Trustee of ECA Marcellus Trust I

919 Congress, Suite 500

Austin, Texas 78701

 

Attention:                                         Mr. Mike Ulrich

Vice President

 

Gentlemen:

 

This letter will evidence the agreement described below between The Bank of New
York Mellon Trust Company, N.A., as Trustee (the “Trustee”) of ECA Marcellus
Trust I (the “Trust”) and Energy Corporation of America, a West Virginia
corporation (“ECA”).

 

1.                                      As set forth in the Amended and Restated
Trust Agreement dated as of July 7, 2010 governing the Trust (the “Trust
Agreement”), the Trustee is authorized and directed to pay and/or establish
reserves for expenses and liabilities of the Trust prior to determining or
paying the Quarterly Distribution Amount (as defined in the Trust Agreement).

 

2.                                      Section 3.07 of the Trust Agreement
authorizes the Trustee to cause the Trust to borrow from any Person funds
required to pay any liabilities of the Trust as set forth therein, and provides
that in the event of such borrowings, no further distributions will be made to
Trust Unitholders (except in respect of any previously determined Quarterly Cash
Distribution) until the indebtedness created by such borrowing has been paid in
full.

 

3.                                      In the event that the Trustee determines
at any time and from time to time that the Trustee is authorized to cause the
Trust to borrow funds as contemplated by Section 3.07 of the Trust Agreement,
the Trustee may deliver a notice (a “Funding Request”) to ECA setting forth the
amount the Trustee has determined that the Trust needs to borrow to pay its
liabilities as they become due (collectively, the “Unfunded Expenses”).

 

4.                                      ECA hereby agrees to advance funds (to
the extent that the advance does not result in a default under ECA’s Credit
Agreement with its primary lenders (as amended from time to time, the “ECA
Credit Agreement”)) to the Trust from time to time upon its receipt of any
Funding Request to the extent necessary to enable the Trust to pay the Unfunded
Expenses in a timely manner.  Any such advance to the Trust shall be evidenced
by a promissory note from the Trust or such other documentation as ECA shall
reasonably require, and shall be subject in all respects to the provisions of
the Trust Agreement, including the provisions requiring the Trust to repay any
amounts advanced by ECA to ECA prior to the Trust making further distributions
to Trust Unitholders (except in respect of any previously determined Quarterly
Cash Distribution).  ECA shall use its reasonable efforts to ensure that the ECA
Credit Agreement continues to permit ECA to advance funds to the Trust as
contemplated hereby to the same extent permitted by the Second Amendment dated
June 17, 2010 to the ECA Credit Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      To the extent that the provisions of
this agreement are inconsistent with the provisions of the Trust Agreement,
including section 3.07 thereof, the provisions of this agreement shall control. 
This agreement may not be assigned by either party hereto without the written
consent of the other party hereto, which may be withheld at the discretion of
either party.  In the event of an assignment without the prior written consent
of the nonassigning party, this agreement shall automatically terminate.  It
shall also be deemed terminated to the extent ECA terminates the Administrative
Services Agreement dated the date hereof between ECA and the Trustee in
accordance with the provisions of such Administrative Services Agreement.

 

Dated: July 7, 2010

 

 

 

ENERGY CORPORATION OF AMERICA

 

 

 

 

 

By:

/s/ Donald C. Supcoe

 

 

 

Name: Donald C. Supcoe

 

 

 

Title: Senior Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., TRUSTEE OF ECA MARCELLUS TRUST
I

 

 

 

 

 

By:

Mike Ulrich

 

 

 

Name: Mike Ulrich

 

 

 

Title: Vice President

 

2

--------------------------------------------------------------------------------